 ALPHA CORP., TRANSPORTABLE SYSTEMS DIVISION309In the circumstances, we find it would not be consistent with theprovisions and policies of the Act to direct an immediate electionwhich might result in the certification of a union not truly the choiceof the employees of the new business operation to commence inSeptember 1960.[The Board dismissed the petition.]Alpha Corporation,Transportable Systems DivisionandLocalLodge 952, International Association of Machinists,AFL-CIO,Petitioner.Case No. 16-RC-2660. July 25, 1960DECISION, ORDER, AND CLARIFICATIONOF CERTIFICATIONUpon a petition duly filed Section 9(c) of the National LaborRelations Act, a hearing was held before John C. Crawford, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved herein claim to represent cer-tain employees of the Employer?'Alpha Corporation was organized on March 31, 1959, as a successor to the SystemsDivision of Collins Radio Company, and became an operating entity on February 1, 1960,when Collins Radio Company transferred employees and assets to Alpha Corporation.Alpha Corporation is at present a wholly owned subsidiary of Collins Radio Company.Alpha and Collins have the same directors, substantially the same officers, and the samepersons in charge of their labor relations policies.Upon occasion, Collins decideswhether a particular order calling for the production of goods should be allocated toAlpha or to another of its subsidiaries. In view of these facts, we find that for juris-dictional and unit purposes, Collins and Alpha constitute a single employer within themeaning of the Act.(Gibbs oil Company,1.20NLRB 1783.) Collins was permitted tointervene at the hearing on the basis of its relationship to the employees involvedherein.Alpha and Collins are sometimes referred to herein as the Employer and some-times as Alpha and Collins, respectively.2 The plants of Alpha and Collins involved in this proceeding are located in the Stateof Texas.The parties stipulated that, during the year preceding the hearing, Collinsshipped in excess of $50,000 worth of goods and materials from these plants to pointsoutside Texas and received in excess of $50,000 worth of goods and materials to theseplants from points outside Texas.As Alpha and Collins are manufacturing enterprisesand are, for jurisdictional purposes, a single employer, we find that both Alpha andCollinsmeet our jurisdictional standards.Siemens Mailing Service,122 NLRB 81.3International Union of Electrical, Radio, and Machine Workers, AFL-CIO, and itsLocal 787, hereinafter referred to as IUE, was permitted to intervene at the hearing onthe basis of its certifications as representative of employees sought herein and on thebasis of its contractual interest in these employees.Petitioner, hereinafter referred toas the IAM, objected to the intervention on the ground that the IUE had no showing ofinterest in the unit sought in the petition.As the SUE has contractual relations with,and is currently recognized by, the Employer, we find that the IUE has a colorable claimto representation sufficient for purposes of intervention.Hardboard Fabricators Corp.,117 NLRB 823.128 NLRB No. 35.577684-61-vol. 128-21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.No question affecting commerce exists concerning representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2(6) and (7) of the Act.However, the IAM indicatedthat it was willing to have the Board treat its petition as a motionto clarify its existing certification as representative of certain em-ployees of the Employer.As the Board will consider and decide re-quests for clarification of certified units, the following decision isissued even though no question concerning representation exists'Alpha is a Texas corporation engaged in the design, construction,installation, and operation of electronic systems.Alpha operates afacility at Addison Airport located in Dallas County, Texas, approxi-mately 3 miles north of the city of Dallas, where its production work-ers are employed, and a building at Richardson, Texas, which is alsolocated in Dallas County, 3 miles north of Dallas, where it employsclerical, technical, and professional employees.Addison Airport islocated approximately 5 miles west of Richardson. Collins owns andoperates seven production plants in the so-called Trinity IndustrialDistrict in the city of Dallas, and it also operates a research, develop-ment, and office building at Richardson, across the street from theAlpha Building.' The Trinity Industrial District is located approxi-mately 13 miles from Richardson and approximately 10 miles fromthe Addison Airport.On January 13, 1954,6 the IUE was certified,after a Board-directed election, as representative of all productionand maintenance employees at Collins', Dallas, Texas, electronicequipment plants.At that time, Collins owned and operated onlytwo production plants in the Dallas area. Subsequently, on February3, 1955, as the result of a consent election,7 the IUE was certified torepresent a unit of production, test, equipment, construction, andmaintenance employees at Collins', Dallas, Texas, electronic equip-ment plants.Under the terms of the consent agreement, this unitof employees became part of the IUE unit certified in the earlier case.As Collins opened new plants in Dallas, it extended recognition tothe IU + as representative of the employees in these plants. The IUEis currently recognized as the representative of the production andmaintenance employees of Collins' seven plants in Dallas and also ofthe building maintenance employees of the Employer at Richardsonand Addison a The most recent contract between Collins and theIUE, dated May 1, 1959, is to remain in effect for 1 year and, unless 60days' notice of termination is given by either of the parties, fromsMissassipps Lime Company,124 NLRB 8845 Although Collins owns and operates plants in other parts of the United States (e g.,Cedar Rapids, Iowa), these are its only plants in the Dallas area.6 Case No 16-RC-1390 (unpublished)7 Case No. 16-RC-1584 (unpublished).B The record indicates, however, that Alpha has subcontracted its building maintenancework and does not presently employ maintenance workers either at Addison or atRichardson. ALPHA CORP.,TRANSPORTABLE SYSTEMS DIVISION311year to year thereafter.' In this agreement, Collins recognizes theIUE as a representative of a unit of "all production and maintenanceemployees in the Employer's Dallas, Texas, electronic equipmentplants."At the time of these certifications, Collins maintained an aircraftinstallation facility at Redbird Airport, near Dallas.However, thecertifications did not expressly cover the employees at Redbird nor,with the exception of building maintenance employees, did the con-tracts between the IUE and Collins cover any of these employees.Sometime before 1959, Collins transferred its aircraft installationfacility to Addison Airport.On February 11, 1959,10 as the resultof a consent election, the IAM was certified to represent a unit com-posed of all employees of Collins at its Addison Aircraft Modifica-tions Center "engaged in aircraft modification and installation," andexcluding, among others, radio technicians and building maintenanceemployees.Thereafter, on June 1, 1959, the Employer entered into acontract recognizing the IAM as the representative of the employeesin the above-described unit.This contract was to continue for 1year and, unless either of the parties gave 60 days' notice of termina-tion, from year to year thereafter. So far as appears, no such noticeof termination has been given.When the IAM was certified in February 1959 as representative-)f the employees at Addison, 95.9 percent of these employees wereengaged in aircraft work. In June 1959, when the IAM signed itscontract with Collins, the nonaircraft work at Addison had grownto 40.3 percent of the total.By January 1960, 87.6 percent of theemployees at Addison were engaged in nonaircraft work.Aircraftemployees fabricate electronic systems and install them in airplanes.Nonaircraft employees fabricate and install these electronic systemsin transportable units such as trailers, consoles, and huts."Duringthe period following June 1959, the Employer dealt with the IAM asrepresentative of all the production employees at Addison, includingnonaircraft workers. In December 1959, the IUE, on learning of theincrease in nonaircraft work being performed at Addison, wrote toCollins objecting, in substance, to the fact that this nonaircraft workwas being performed without reference to the IUE agreement withCollins.After several meetings, the IUE and Collins entered into asupplementary agreement on January 15, 1960, which provided,among other things, that the IUE was entitled to represent the em-ployees of Alpha engaged in the fabrication and installation of sys-tems in units other than aircraft, but postponing specific performance9 So far as appears,no such notice of termination has been given.io Case No. 16-RC-2452(unpublished).'In October 1959, the name of the facility at Addison Airport, which had previouslybeen known as the Addison Aircraft Modification Center, was changed to TransportableSystems Division to reflect the change in the type of work which was taking place there. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this portion of the agreement until this work could be transferredto the Employer's proposed new facility at Richardson, Texas.12On January 18, 1960, the IAM filed a motion with the RegionalDirector for the Sixteenth Region to amend and clarify its certifica-tion in Case No. 16-RC-2452 in view of the change of name of the sub-sidiary of Collins from the Aircraft Modification Center to the Trans-portable Systems Division and the change in the character of thework being performed at Addison. In its motion, the IAM asked theRegional Director to amend and clarify its certification to include,with certain exclusions, all production and maintenance employees ofthe Transportable Systems Division of Collins Radio Company. OnJanuary 20, 1960, the Regional Director denied the motion of theIAM on the ground that it raised a question concerning representation,but stated that he would entertain a petition at an appropriate time.The instant amended petition and motion for clarification were filedon February 5, 1960.We must determine whether the Board, in certifying the IAM in1959 to represent "aircraft" employees at Addison, intended to in-clude nonaircraft employees in the certified unit. If the certificatewas not intended to include nonaircraft employees, the IAM here ispetitioning for a more comprehensive unit than that for which it wascertified and a question concerning representation may exist. If, onthe contrary, the IAM certificate was intended to cover within theunit nonaircraft employees, the petition does not raise a question con-cerning representation and the IAM certificate should be clarifiedto include nonaircraft as well as aircraft employees at Addison.In our view, the IAM certification was intended to include in itscoverage nonaircraft employees.When the IAM was certified in1959, approximately 5 percent of the employees at Addison were en-gaged in nonaircraft work.The certificate of the IAM, while refer-ringexpresslyonly to aircraft employees, did notexpresslyexcludenonaircraft employees.We also consider it significant in this connec-tion that the Employer, between June and December 1959, dealt withthe IAM as the representative of the nonaircraft employees on theapparent assumption that they were also covered by the certificate andcontract.In view of these facts, we deem the use of the phrase "air-craft workers" in the IAM certificate to be merely descriptive of thework being done by the large majority of production employees atAddison at the time of the certification rather than as a term of limita-tion.Accordingly, we find that the IAM certification in Case No.12At the hearing, a representative of the Employer testified that the Employer expectsto complete a new facility at Richardson about June 1, 1960,and that it plans to transferthe nonaircraft fabrication and installation work now taking place at Addison to thisnew facility.In accordance with established Board policy,we shall make our findingsherein on the basis of present operations of the EmployerSidney Blumenthal d ('o.(Caroinount and Wilson Dtivisions),113 NLRB 791,794, footnote 8 AEROJET GENERAL CORPORATION31316-RC-2452 embraces within the certified unit all employees at Addi-son engaged in the fabrication and installation of electronic systems.As the IAM petition in the instant case does not raise a question con-cerning representation, we shall dismiss the petition.13Accordingly, the certification of the IAM in Case No. 16-RC-2452is hereby clarified to include in the lullt all employees at the AddisonAirport engaged in the fabrication and installation of electronic sys-tems in both aircraft and in transportable systems other thanaircraft.14[The Board dismissed the petition.]MEMBERS BEAN and JENKINStookno part in the consideration ofthe above Decision,Order, andClarification of Certification.13 In its petition, the IAM also sought to represent maintenance employees of Alphaand production employees of Alpha in all of Dallas County.The record indicates, how-ever, that Alpha currently employs no maintenance employees and no production em-ployees other than at Addison. In accordance with Board policy, we shall make nodetermination with respect to categories of employees who are not currently employed bythe Employee(Westinghouse Electric Corporation,110 NLRB 475, 477.)The IAMalso sought to represent radio technicians employed at Addison.The radio technicianswere expressly excluded from the 1959 certification of the IAM.Assuming that the radiotechnicians may appropriately be included in the IAM unit, it would be necessary toascertain by means of a self-determination election whether the radio technicians wishedto be included in the IAM unit(The Zia Company,108 NLRB 1134)However, towarrant a self-determination election among previously unrepresented employees, theunion seeking such an election must make a separate showing of interest among theseemployees(Pennington Bros., Inc.,124 NLRB 935). The Board has been administrativelyadvised that the IAM has made no separate showing of interest among radio technicians.On the basis of the foregoing, we shall dismiss the IAM petition in its entirety.34We make no determination as to whether the IAM certification covers nonaircraftemployees, or any other employees of the Employer, who may be transferred fromAddison Airport to any other facility of the Employer.Aerojet General CorporationandInternational Union,UnitedWelders, Petitioner.'Case No. 21-RC-6192. July 25, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Wilford W. Johansen, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Fanning].'The name of the Petitioner appears as amended after the close of the hearing byagreement of the parties.128 NLRB No. 37.